Citation Nr: 0917199	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a compression fracture of the lumbar spine at 
L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In June 2008, the Board issued a decision which denied the 
Veteran's claim for an increased evaluation for residuals of 
a compression fracture of the lumbar spine.  Thereafter, the 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2009, the Court granted a Joint Motion for Remand, and 
remanded the claim for additional review and consideration by 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran's claim was remanded by the Court 
for further evidentiary development.  After reviewing the 
Joint Motion filed in this case, as well as reviewing the 
Veteran's claims folder, the Board finds there is a further 
duty to assist the Veteran with his claim herein. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Specifically, 
a VA examination is warranted to determine whether either the 
Veteran's service-connected lumbosacral spine disability has 
resulted in any neurological manifestations.

The Board also notes that the January 2006 VA examination 
report indicates the Veteran complained of occasional 
numbness of the left palm and foot and demonstrated a 
positive Lasegue sign.  However, the VA examination did not 
address whether such symptoms reflect a neurological 
manifestation of the Veteran's service-connected disability.  
As such, the Board is satisfied that the evidence of record 
requires VA to assist the Veteran by providing a VA 
examination and opinion.

As a final note, the Veteran's representative has argued that 
the Veteran's employability has been adversely affected by 
the service-connected lumbosacral spine disability.  See, 
e.g., April 2009 Appellant's Brief.  Accordingly, the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), must be adjudicated 
on remand.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 
(1999).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
neurological examination to determine 
the current severity of his service-
connected lumbosacral spine disability.  
The claims folder, including a copy of 
this REMAND must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
indicated tests should be performed and 
the findings reported in detail.  

Following a review of the record and an 
examination of the Veteran, the 
examiner should identify all 
impairments associated with the 
Veteran's service-connected lumbosacral 
spine disability, including any 
associated neurological impairment or 
the upper and/or lower extremities, or 
bladder, bowel, or sexual dysfunction.  
The examiner should specifically 
comment on the nature and severity of 
neurologic manifestations.  If 
neurologic manifestations of the lower 
and/or upper extremities are shown, the 
examiner should identify the precise 
nerve(s) affected; indicate whether the 
impairment is best characterized as 
neuritis, neuralgia, or paralysis; 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or 
severe); and indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as muscle 
spasm, loss of reflexes, muscle 
atrophy, sensory disturbances, and/or 
pain.  A complete rationale for all 
opinions should be provided. 

2.	Adjudicate the issue of entitlement to 
a total rating for compensation 
purposes based on individual 
unemployability, including 
extraschedular consideration under 38 
C.F.R. § 4.16(b).  The Veteran should 
be advised that, if he wishes to 
initiate an appeal of this issue, he 
must file a timely notice of 
disagreement following the issuance of 
a rating decision.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




